              Case 1:18-cv-09684-KPF Document 53 Filed 06/04/20 Page 1 of 1


                                                                   MICHAEL H. BERNSTEIN

                                                                   Chrysler East Building
                                                                   666 Third Avenue, 20th floor
                                                                   New York, NY 10017
                                                                   Main (212) 451-2900
                                                                   Fax (212) 451-2999
                                                                   mbernstein@rc.com
                                                                   Direct (212) 451-2940

                                                                   Also admitted in Connecticut
                                                                   Pennsylvania and New Jersey



June 4, 2020


VIA ECF
Magistrate Judge Ona T. Wang
United States Magistrate Judge
United States District Courthouse                     MEMO ENDORSED
for the Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:      Jacob Moskovics v. Metropolitan Life Insurance Company,
                  Case No. 18-cv-9684(KPF)(OTW)

Dear Magistrate Judge Wang:

        We represent Defendant Metropolitan Life Insurance Company in connection with the
above-mentioned action. I write to respectfully request an adjournment of the pre-settlement
conference (the “Conference”), currently scheduled for June 17, 2020 (Dkt. No. 51). I will be
traveling the day of the Conference and will be unable to participate via remote means.

        Plaintiff’s counsel consents to the adjournment of the Conference. No prior requests for
an adjournment of the Conference have been made. Pursuant to Your Honor’s Rules of Practice,
the parties are available on June 24 and July 1, 2020, subject to the Court’s calendar.

Respectfully,                                 Application Granted. The June 17, 2020 call is adjourned to
                                              10:30 am on June 24, 2020. Parties are directed to refer to
                                              ECF 51 for the dial-in information. The Clerk of Court is
                                              directed to close ECF 52. SO ORDERED.

Michael H. Bernstein
cc: All Counsel of Record (via ECF)           ____________________
                                              Ona T. Wang June 4, 2020
                                              U.S.M.J.
20821582-v1
